DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2022 has been entered.
 Amendment
Acknowledgment is made of applicant’s Amendment, filed 03 November 2022. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by the Amendment. Therefore, claims 1-19 are pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-060809   03/30/2020   Japan).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 14 are recite the limitation “detecting first memory cell and a second memory cell…”. This limitations cannot be found in the disclosure as originally filed and is therefore new matter. Claims 2-6, 8-13, 15-19 depend from 1, 7, 14 and therefore contain the same new matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 12-14, 17, 19 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al (US 8,902,651 B2 hereinafter “Kwak”).
Regarding Independent Claim 1, Kwak, for example in Figs. 1-67, discloses a memory system (Fig. 67: memory system 5000) comprising: a memory device (Fig. 67: Nonvolatile Memory Chip 5610) configured to store data (Figs. 10, 12, 14, 18, 19: program state LP ); and a controller (Fig. 67: Controller 5620) configured to control an operation for the memory device (see abstract: performing a state read operation, programming the program data in the memory cells), wherein the memory device is configured to: execute a program operation (Figs. 16-17: programming operation) by a first program voltage (Figs. 16-17: program voltage Vpgm) on a plurality of memory cells (Figs. 8B, 8C, 10, 12, 14, 18, 19: # of cells) belonging to a first address of the memory device (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP); detect first memory cell and a second memory cell among the plurality of memory cells (Figs. 10, 12, 14, 18, 19: program state LP, memory cells programmed to the LSB program state LP that are read as memory cells; see Col. 21, lines 67+) by using a first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY/VSRN1) and a second determination level different from the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY+Δ/VSRU1) for a threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP), the first memory cell having a threshold voltage of a value outside a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the second determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the threshold voltage being included in the threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19: program state LP), and the second memory cell having a threshold voltage of a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the second determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the threshold voltage being included in threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19: program state LP); and generate unique information of the memory device (Figs. 10, 12, 14, 18, 19: program state LP in memory device, as discussed above) based on positions of the first and second memory cells in the first address (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP), the unique information including values corresponding to the detected first and second memory cells (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP).  
For memory system claims 1-6 and memory device claims 7-13, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Kwak et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 6, Kwak, for example in Figs. 1-67, discloses wherein the memory device includes a NAND flash memory (in Figs. 7, 31, 32: NAND flash memory).  
Regarding Independent Claim 7, Kwak, for example in Figs. 1-67, discloses a memory device (Fig. 67: Nonvolatile Memory Chip 5610) comprising: a memory cell array (in Figs. 7, 31, 32: BLKa1/BLKa2/BLKa3) configured to store data (Figs. 10, 12, 14, 18, 19: program state LP); and a circuit configured to control an operation for the memory cell array (Fig. 1: peripheral circuit and memory cell array 110), wherein the circuit is configured to: execute a program operation (see abstract: performing a state read operation, programming the program data in the memory cells) by a first program voltage (Figs. 16-17: program voltage Vpgm) on a plurality of memory cells (Figs. 8B, 8C, 10, 12, 14, 18, 19: # of cells) belonging to a first address of the memory cell array (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP); detect first memory cell and a second memory cell among the plurality of memory cells (Figs. 10, 12, 14, 18, 19: program state LP, memory cells programmed to the LSB program state LP that are read as memory cells; see Col. 21, lines 67+) by using a first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY/VSRN1) and a second determination level different from the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY+Δ/VSRU1) for a threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP), the first memory cell having a threshold voltage of a value outside a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the second determination level and the threshold voltage being included in the threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19: program state LP), and the second memory cell having a threshold voltage of a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the second determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the threshold voltage being included in the threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19: program state LP); and generate unique information of the memory device (Figs. 10, 12, 14, 18, 19: program state LP in memory device, as discussed above), based on positions of the first and second memory cells in the first address (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP), the unique information including values corresponding to the detected first and second memory cells (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP).  
Regarding claim 12, Kwak, for example in Figs. 1-67, discloses wherein the memory cell array includes a plurality of strings, and each of the strings includes a first transistor, a second transistor, and a plurality of memory cells connected in series between the first and second transistors (in Figs. 7, 31, 32: NAND flash memory).  
Regarding claim 13, Kwak, for example in Figs. 1-67, discloses wherein the memory device includes a NAND flash memory (in Figs. 7, 31, 32: NAND flash memory).  
Regarding Independent Claim 14, Kwak, for example in Figs. 1-67, discloses a control method of a memory system (Fig. 67: memory system 5000) including a memory device (Fig. 67: Nonvolatile Memory Chip 5610), the control method comprising: executing a program operation (see abstract: performing a state read operation, programming the program data in the memory cells) by a first program voltage on a plurality of memory cells (Figs. 8B, 8C, 10, 12, 14, 18, 19: # of cells) belonging to a first address of the memory device (Figs. 16-17: program voltage Vpgm); detecting a first memory cell and a second memory cell among the plurality of memory cells (Figs. 10, 12, 14, 18, 19: program state LP, memory cells programmed to the LSB program state LP that are read as memory cells; see Col. 21, lines 67+) by using a first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY/VSRN1) and a second determination level different from the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: VFY+Δ/VSRU1) for a threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP), the first memory cell having a threshold voltage of a value outside a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP) and the second determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the threshold voltage being included in the threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP), and the second memory cell having a threshold voltage of a value between the first determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP) and the second determination level (Figs. 8A, 8C, 10, 12, 14, 18, 19: within program state LP) and the threshold voltage being included in the threshold distribution corresponding to the program operation (Figs. 8A, 8C, 10, 12, 14, 18, 19:  program state LP);  and generating unique information of the memory device (Figs. 10, 12, 14, 18, 19: program state LP in memory device, as discussed above) based on positions of the first and second memory cells in the first address (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP), the unique information including values corresponding to the detected first and second memory cells (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP).  
For method claims 14-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Per MPEP 2112.02(I), Kwak et al.’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 17, Kwak, for example in Figs. 1-67, discloses further comprising: executing authentication of access to first data in the memory device (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP, as discussed above), based on the unique information (Figs. 8A, 8C, 10, 12, 14, 18, 19: # of memory cells in program state LP, as discussed above).  
Regarding claim 19, Kwak, for example in Figs. 1-67, discloses wherein the memory device includes a NAND flash memory (in Figs. 7, 31, 32: NAND flash memory).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 8,902,651 B2 hereinafter “Kwak”) in view of Kim et al (US 2014/0185377 A1 hereinafter “Kim”).
Regarding claim 2, Kwak, for example in Figs. 1-67, disclose the claimed invention as discussed above. However, Kwak is silent with regard to set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels.  
In the same field of endeavor, Kim, for example in Figs. 1-21, discloses to set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels (Figs. 2B, 3: # of Cells program state; see paragraph [0050+]).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kwak such as nonvolatile memory device, programming method of nonvolatile memory device and memory system including nonvolatile memory device (see for example in Figs. 1-67 of Kwak) by incorporating the teaching of Kim such as multi-level cell memory device and method of operating multi-level cell memory device (see for example in Figs. 1-21 of Kim ), for the purpose of controlling the reading first and second hard decision data by performing first and second hard decision read operations using a first hard decision read voltage and a second hard decision read voltage, respectively, the second hard decision read voltage being higher than the first hard decision read voltage (Kim, see Abstract).
Regarding claim 3, the above Kwak/Kim, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP of Kwak, and see also in Figs. 2B, 3: # of Cells program state of Kim, as discussed above).  
Regarding claim 8, the above Kwak/Kim, the combination disclose wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, the second determination level is higher than the first determination level (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP of Kwak, and see also in Figs. 2B, 3: # of Cells program state of Kim, as discussed above).  
Regarding claim 9, the above Kwak/Kim, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP of Kwak, and see also in Figs. 2B, 3: # of Cells program state of Kim, as discussed above).  
Regarding claim 15, the above Kwak/Kim, the combination disclose wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, and the second determination level is higher than the first determination level (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP of Kwak, and see also in Figs. 2B, 3: # of Cells program state of Kim, as discussed above).  
Regarding claim 16, the above Hung/Kwak, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (Figs. 8B, 8C, 10, 12, 14, 18, 19: program state LP of Kwak, and see also in Figs. 2B, 3: # of Cells program state of Kim, as discussed above).  
Allowable Subject Matter
Claims 4-5, 10-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejection/objection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record fail to teach or suggest a memory system as recited in claim 4, and particularly, wherein the memory device includes: a first block to be used for generating the unique information, the first block including the memory cells belonging to the first address; and a second block configured to store the unique information.  
Regarding claim 10, the prior arts of record fail to teach or suggest a memory device as recited in claim 10, and particularly, wherein the memory cell array includes: a first block to be used for generating the unique information, the first block including the memory cells belonging to the first address; and a second block configured to store the unique information.  
Regarding claim 18, the prior arts of record fail to teach or suggest a control method of memory system as recited in claim 18, and particularly, wherein the memory device includes a first block, a second block, and a third block, the unique information is generated using the first block including the memory cells belonging to the first address; and the unique information is stored in the second block. the first data is stored in the third block, and the access to the first data is authenticated by using the unique information stored in the second block.  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-17, 19 have been fully considered but are moot because the new ground of rejection is made in view of Kwak and Kim, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825